The following order was entered by the court:
“ This day came again the parties by counsel, and the court having maturely considered the petition of the plaintiff, the demurrer and answer of the defendant, and arguments of counsel, is of opinion that where the Corporation Court has, under the provisions of sec. 666 of the Code, as amended by Acts of 1897-8, p. 343, decided that an additional survey need not be made because a sufficient description of the lot can be obtained from the records, there is no necessity for a report by the City Engineer, since any report made by him without a survey would only show what the court has, by dispensing with the survey, declared sufficiently appears by the record. It is *678therefore considered that the prayer of said petition for a mandamus be denied, and the petition dismissed, and that the defendant recover against the plaintiff his costs by him about his defence herein expended.”

Mandamus refused.